      Case 4:19-cv-00524-MW-MAF Document 54 Filed 01/22/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ERIC K. BROOKS,

             Plaintiff,
v.                                             Case No. 4:19cv524-MW/MAF

D. MILLER,

          Defendant.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 52, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 53.

      This Court agrees with the Magistrate Judge but writes to clarify certain issues

raised in the Report and Recommendation and to make explicit what is implicit

therein. It is not enough to defeat summary judgment that there exist just “some

alleged factual dispute” between parties—there must be a “genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–248 (1986) (emphasis in

original). When determining whether the dispute between two parties is “genuine,”

a court should not adopt a party’s version of the facts where that version “is blatantly

contradicted by the record, so that no reasonable jury could believe it . . . .” Scott v.

Harris, 550 U.S. 372, 380 (2007).
      Case 4:19-cv-00524-MW-MAF Document 54 Filed 01/22/21 Page 2 of 3




      Here, Plaintiff’s verified complaint is properly treated as testimony. Sears v.

Roberts, 922 F.3d 1199, 1206 (11th Cir. 2019) (citing United States v. Stein, 881

F.3d 853, 857 (11th Cir. 2018) (en banc) (“[O]ur cases correctly explain that a

litigant's self-serving statements based on personal knowledge or observation can

defeat summary judgment.”) and Barker v. Norman, 651 F.2d 1107, 1115 (5th Cir.

Unit A 1981) (stating that a verified complaint serves as the equivalent of an affidavit

for purposes of summary judgment)). This includes Plaintiff’s allegations about

Defendant’s actions. Had the record contained only the Plaintiff’s verified complaint

and the Defendant’s sworn testimony, a jury would have to determine the credibility

of the parties and their differing accounts. But the record before this Court also

contains a video of the arrest incident at issue; accordingly, Plaintiff’s verified

complaint does not necessarily create a genuine issue of material fact. See ECF No.

52 at 8-11.

      When there is a battle between sworn allegations and video evidence, “[f]acts

not captured on camera are viewed in the light most favorable to plaintiff.” Smith v.

Tifft, No. 3:12CV172/RV/CJK, 2014 WL 8021560, at *2 (N.D. Fla. Nov. 7,

2014), report and recommendation adopted as modified, No. 3:12CV172-RV/CJK,

2015 WL 925568 (N.D. Fla. Mar. 3, 2015) (citing cases). But those facts that are

captured on camera “are viewed in the light depicted by the video evidence.” Id.

(citing Scott, 550 U.S. at 380). To be clear, what this Court is not doing is weighing

                                           2
      Case 4:19-cv-00524-MW-MAF Document 54 Filed 01/22/21 Page 3 of 3




the evidence or discrediting Plaintiff’s sworn allegations based on Defendant’s

testimony. Rather, the video evidence in this record renders the Plaintiff’s assertions

“so utterly discredited” that “no ‘genuine’ dispute of material fact exists sufficient

to prompt an inference on behalf of the [Plaintiff].” Singletary v. Vargas, 804 F.3d

1174, 1183 (11th Cir. 2015) (quoting Scott, 550 U.S. at 380). Moreover, there is no

allegation that key events unfolded outside the view of the camera or before the

recording began to raise a genuine dispute of material fact. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. Defendant’s Motion for Summary Judgment,

ECF No. 17, is GRANTED. The Clerk shall enter judgment stating, “Plaintiff’s

case is dismissed for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2).”

The Clerk shall also note on the docket that this case was dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) and close the file.

      SO ORDERED on January 22, 2021.

                                        s/Mark E. Walker
                                        Chief United States District Judge




                                          3
